

117 HR 2105 IH: Teach Relevant Apprenticeships to Drive Economic Success Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2105IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Rosendale (for himself, Mr. Baird, Mr. Joyce of Pennsylvania, Mr. Issa, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that certain regulations shall have the force and effect of enacted law. 
1.Short titleThis Act may be cited as the Teach Relevant Apprenticeships to Drive Economic Success Act or the TRADES Act. 2.Legal effect (a)In generalThe provisions of part 29 of title 29, Code of Federal Regulations, relating to industry-recognized apprenticeship programs, as amended by the final regulations entitled Apprenticeship Programs, Labor Standards for Registration, Amendment of Regulations published by the Department of Labor in the Federal Register on March 11, 2020 (85 Fed. Reg. 14294 et seq.) shall have the force and effect of enacted law. 
(b)FundingAmounts appropriated to carry out the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) shall also be made available to carry out the provisions described in subsection (a). 